               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KRISTY CACHIA, as Personal
Representative for the Estate of
MATTHEW DOUGLASS, Deceased,
                                       Case No. 17-cv-13043
Plaintiff,                             Hon. George Caram Steeh
                                       Mag. Judge David A. Grand
v

MICHIGAN CAT, an Assumed Name
for MACALLISTER MACHINERY
CO., INC., an Indiana Corporation,
MACALLISTER RENTALS d/b/a
MACALLISTER MACHINERY CO.,
INC., an Indiana Corporation, and
AK STEEL CORPORATION, a
Delaware Corporation,

Defendants.
__________________________________________________________________/
GEOFFREY N. FIEGER (P30441)          MARK J. ZAUSMER (P31721)
KEVIN C. RIDDLE (P57435)             CAMERON GETTO (57300)
JAMES HARRINGTON (P65351)            Zausmer, August & Caldwell, P.C.
Fieger, Fieger, Kenney & Harrington, Attorneys for Defendant AK Steel
P.C.                                 32255 Northwestern Highway, Suite 225
Attorney for Plaintiff               Farmington Hills, MI 48334
9390 West 10 Mile Road               (248) 851-4111
Southfield, Michigan 48075           ajohnson@zacfirm.com
(248) 355-5555
Fax: (248) 355-5148
k.riddle@fiegerlaw.com
                                     ANTHONY J. KOSTELLO (P57199)
                                     Vandeveer Garzia
                                     Attorney for Def McCallister & MI CAT
                                     840 W. Long Lake Rd., Ste. 600
                               Troy, MI 48098
                               (248) 312-2800
                               Fax: (248) 879-0042
                               akostello@vgpclaw.com
__________________________________________________________________/
ORDER GRANTING PLAINTIFF’S MOTION TO APPROVE WRONGFUL
     DEATH SETTLEMENT, COSTS AND ATTORNEY FEES AND
             AUTHORITY TO DISTRIBUTE PROCEEDS


        This matter having come before the Court on Plaintiff’s Motion For

Approval of Settlement, Attorneys Fees and Costs, and the Court being otherwise

fully advised in the premises;

        IT IS HEREBY ORDERED that the Plaintiff’s Motion to Approve

Wrongful Death Settlement, Attorneys Fees and Costs and Authority To Distribute

Proceeds, is granted, as it is in the best interest of the Estate.

        IT IS FURTHER ORDERED that the settlement proceeds of One Million

Dollars and 00/100 ($1,000,000.00) Dollars, be distributed as follows:

             a. $90,046.86 payable to Fieger, Fieger, Kenney and Harrington, P.C.,

                 said sum representing reimbursement for attorney costs expended in

                 this matter1;

             b. $303,317.72 payable to Fieger, Fieger, Kenney and Harrington, P.C.,

                 said sum representing attorney fees payable pursuant to the

1

     The costs posted represents an additional $20,000.00 which will be held for future costs and distributed to
    Kristy Cachia after 30 days on a 2/3 to client, 1/3 to Fieger Firm to account for attorney fees and costs not
    received. The 2/3 will be distributed to Kristy Cachia, only.
               contingency fee and agreement between Fieger, Fieger, Kenney and

               Harrington, P.C. and Plaintiff.

            c. $5,000 payable to the Law Offices of Howard Linden for their portion

               of attorney work done for the probate estate;

            d. The balance of the net proceeds of $601,635.42 will be distributed, as

               follows:

                   i. Kristy Cachia            $441,635.42
                   ii.       Abriella Douglass       $30,000.00 (structured
                      settlement)
                   iii.      Sydney Douglass         $30,000.00 (structured
                      settlement)
                   iv.       Nicholas Douglass       $30,000.00
                   v.        Robert Williamson       $30,000.00
                   vi.       Marc Douglass           $10,000.00
                   vii.       Judy Douglass          $10,000.00
                   viii.     Carla Douglass          $10,000.00
                   ix.       Jonathan Douglass       $10,000.00


         IT IS FURTHER ORDERED ORDERED that Employers Mutual Casualty

Company pay the following amounts:


         Future periodic payments in the following amounts and on the following
dates:

         To:   Abriella Douglass

         $9,791.87 payable annually, guaranteed for 4 years, beginning on
         07/01/2029, with the last guaranteed payment on 07/01/2032.
      To:    Sydney Douglass

      $7,975.17 payable annually, guaranteed for 4 years, beginning on
      05/08/2023, with the last guaranteed payment on 05/08/2026.

      It is understood that Insurer may enter into a qualified assignment under

Section 130 of the Internal Revenue Code with Pacific Life & Annuity Services,

Inc. (the assignee) of these future periodic payment obligations, for a consideration

of $60,000.00.     If such an assignment is made, the Assignee shall fund its

obligation for such periodic payments by the purchase of an annuity contract from

Pacific Life Insurance Company, rated A+ XV by AM Best, and in accordance

with the terms of said assignment, the Assignee shall be substituted as obligor of

such payments for Insurer, who shall be released from any further obligation to

make said future periodic payments. The beneficiary for any minor payee shall be

her estate. Upon reaching the age of majority, the payee may request a change in

beneficiary in writing and delivered to the assignee. No such designation, nor any

subsequent request for change of beneficiary shall be effective unless it is in

writing and delivered to Assignee.

      IT IS FURTHER ORDERED that the Guardian Ad Litem fees in the amount

of $1,600.00 are hereby approved.

      Plaintiff requests that no monies be awarded to the Estate on account of

conscious pain and suffering.
All funeral and burial costs have been paid.

IT IS SO ORDERED.


This is the final Order and closes the case.




                                 s/George Caram Steeh
                                 U.S. DISTRICT JUDGE
Dated: October 31, 2019
